LLANDRIEU, J„
CONCURRING.
Mrs. Green’s contentions are that she was offered and accepted a contract of employment from January 17, 1996, through June 30, 1996, and that, because she was not terminated on June 30th, the contract was renewed for another fiscal year. She does not contend she was given a one-year contract beginning January 17, 1996, and ending January 16,1997.
There are no material facts in dispute. Mrs. Green worked at UNO as Associate Director of the Office of Student Financial Aid without the protection of a contract. From 1994 until January of 1996, she served as Director, again without the benefit of a contract. She has offered no proof that she demanded or requested a contract for a fixed term; instead, she *199relies on the January 17 th letter as the sole proof of such a contract and on the fact that because she was not terminated, the contract was automatically renewed for another fiscal year.
The letter on which Mrs. Green relies is not a contract of employment for a fixed term; rather, it is an appointment letter informing her that she was appointed Director instead of Acting Director, the position in which she had been serving. Her acceptance of the promotion and salary did not constitute a six-month contract.
Even if the letter could be read to constitute a contract for a fixed term, there is not the slightest evidence of a renewal.